Rodey, Judge,
delivered tbe following opinion:
This cause comes before tbe court on tbe motion of tbe plaintiff to set aside tbe findings of tbe jury heretofore made in tbe same, and to restore tbe case to tbe docket for a new appraisement and trial in tbe premises.
Tbe verdict rendered herein fixed tbe value of the land sought to be condemned at tbe sum of $10,000, when all of tbe evidence in tbe case showed that it was worth somewhere about $70. It was difficult, during tbe course of this trial, to adapt tbe local procedure -under tbe statute to tbe procedure that governs in this court, but in that regard we did tbe best we could, as we found bad been done in United States courts in ■other jurisdictions, and sent tbe jury out to tbe location of tbe land, so that they might see it for themselves. They were in charge of a marshal during tbe trip, which took practically all of one day. While we are not admitting that we instructed them improperly, it is manifest that tbe jury misunderstood tbe instructions as given, and could not devest themselves of tbe ■claimed rights of tbe defendant in controversy. Tbe verdict under consideration is so excessive that tbe court cannot, in conscience, permit it to stand; and, in any event, as tbe main contention between tbe parties will have to be decided by tbe Supreme Court of tbe United States, as it is now on appeal there, it is, in our opinion, much better that tbe verdict in this phase of tbe matter should be a proper one, and then, when tbe opinion of tbe Supreme Court of tbe United States is banded ■down in tbe main contention, tbe whole matter will be in easy process of settlement.
Tbe verdict of tbe jury will, therefore, be set aside, and tbe *43case restored to tbe docket for a new trial in tbe premises, and it is so ordered.